Case: 19-50508     Document: 00515584567         Page: 1     Date Filed: 09/30/2020




              United States Court of Appeals
                   for the Fifth Circuit                         United States Court of Appeals
                                                                          Fifth Circuit

                                                                        FILED
                                                               September 30, 2020
                                  No. 19-50508                     Lyle W. Cayce
                                Summary Calendar                        Clerk


   United States of America,

                                                            Plaintiff — Appellee,

                                       versus

   Daniel Louis Lopez,

                                                        Defendant — Appellant.




                  Appeal from the United States District Court
                       for the Western District of Texas
                           USDC No. 6:18-CR-257-1


   Before Higginbotham, Jones, and Costa, Circuit Judges.
   Per Curiam:*
          Daniel Louis Lopez appeals his conviction and life sentence for
   conspiracy to possess with intent to distribute at least 500 grams of a
   substance containing methamphetamine. He argues that the district court


          *
            Pursuant to 5TH CIRCUIT Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5TH CIRcuit Rule 47.5.4.
Case: 19-50508       Document: 00515584567         Page: 2    Date Filed: 09/30/2020




                                    No. 19-50508


   erred in denying his motion to withdraw his guilty plea, and he challenges the
   assessment of the two-level enhancement under U.S.S.G. § 2D1.1(b)(12) for
   maintaining a premises for the purpose of distributing or manufacturing
   drugs.
            The district court’s denial of Lopez’s motion to withdraw his guilty
   plea is reviewed for abuse of discretion. See United States v. McKnight, 570
   F.3d 641, 645 (5th Cir. 2009). Lopez’s argument on this issue implicates only
   two of the relevant factors: (1) whether he received close assistance of
   counsel and (2) whether his guilty plea was knowing and voluntary. See
   United States v. Carr, 740 F.2d 339, 343-44 (5th Cir. 1984). Specifically, he
   contends that his trial counsel did not provide close assistance and adequate
   representation in advising him about the guidelines range and sentence he
   could receive and that his guilty plea therefore was not made knowingly and
   voluntarily.
            The record shows that Lopez was represented by his trial counsel
   throughout the proceedings and that Lopez indicated at his rearraignment
   hearing that he and counsel had discussed how the Sentencing Guidelines
   generally might apply in his case, he had sufficient time to visit with counsel
   and discuss his conspiracy charge and any possible defenses, and he was
   satisfied with counsel’s representation. Additionally, Lopez and counsel
   discussed entering into a plea agreement, even though Lopez ultimately
   pleaded guilty without a plea agreement. Regardless of whether counsel
   specifically advised Lopez before rearraignment that his guidelines range
   would be life imprisonment, these facts demonstrate that Lopez received
   close assistance of counsel. See United States v. Lord, 915 F.3d 1009, 1016
   (5th Cir.), cert. denied, 140 S. Ct. 320 (2019); McKnight, 570 F.3d at 647.
            Lopez also has not shown that his guilty plea was unknowing or
   involuntary. He indicated at rearraignment that he understood his guidelines




                                          2
Case: 19-50508      Document: 00515584567          Page: 3   Date Filed: 09/30/2020




                                    No. 19-50508


   range would be advisory only, he could be sentenced above or below the
   guidelines range, and his sentence could be as high as his offense’s statutory
   maximum of life imprisonment. Thus, he understood when he pleaded guilty
   that he could receive a life sentence.
           Furthermore, he indicated at rearraignment that he was pleading
   guilty because he committed the offense, his guilty plea was not induced by
   any promise, and he was not threatened, coerced, or forced into pleading
   guilty. In light of his comments at rearraignment, Lopez has not shown that
   the factor of whether his guilty plea was unknowing or involuntary weighed
   in favor of withdrawal of the plea. See McKnight, 570 F.3d at 647 & n.2;
   United States v. Lampazianie, 251 F.3d 519, 524 (5th Cir. 2001).
           Lopez does not brief any argument on the remaining Carr factors, and
   he thus also has not shown that the district court abused its discretion based
   on any of those factors. See United States v. Washington, 480 F.3d 309, 317
   (5th Cir. 2007); see also United States v. Scroggins, 599 F.3d 433, 446-47 (5th
   Cir. 2010) (recognizing that appellant waives arguments that he does not
   adequately brief). The rule permitting the withdrawal of a guilty plea is not
   intended “to allow a defendant to make a tactical decision to enter a plea,
   wait several weeks, and then obtain a withdrawal if he believes that he made
   a bad choice in pleading guilty.” Carr, 740 F.2d at 345; accord United States
   v. Hurtado, 846 F.2d 995, 997 (5th Cir. 1988). Lopez has not shown an abuse
   of discretion with regard to the denial of his motion to withdraw his guilty
   plea.
           With respect to the § 2D1.1(b)(12) enhancement, plain-error review
   applies because Lopez did not object to the enhancement in the district court.
   See United States v. Benitez, 809 F.3d 243, 249 (5th Cir. 2015); see also Davis
   v. United States, 140 S. Ct. 1060, 1061-62 (2020). The district court adopted
   the finding in the presentence report (PSR) that the enhancement applied




                                            3
Case: 19-50508       Document: 00515584567           Page: 4   Date Filed: 09/30/2020




                                      No. 19-50508


   because Lopez “placed” a co-conspirator “in an apartment for the purpose
   of distributing methamphetamine.” Lopez argues that the facts in the PSR
   failed to establish that he had the requisite possessory interest or level of
   control to have “maintained” the apartment for purposes of § 2D1.1(b)(12)
   or that a primary use of the apartment was the distribution or manufacture of
   drugs.
            “[A] district court may adopt the findings of the PSR without
   additional inquiry if those facts have an evidentiary basis with sufficient
   indicia of reliability and the defendant does not present rebuttal evidence or
   otherwise demonstrate that the information is materially unreliable.” United
   States v. Hearns, 845 F.3d 641, 650 (5th Cir. 2017) (internal quotation marks
   and citation omitted); accord United States v. Fuentes, 775 F.3d 213, 220 (5th
   Cir. 2014). For purposes of plain-error review, the application of the
   § 2D1.1(b)(12) enhancement is not clear or obvious error if it is “subject to
   reasonable dispute.” Puckett v. United States, 556 U.S. 129, 135 (2009); see
   United States v. Randall, 924 F.3d 790, 796 (5th Cir. 2019).
            Any error in applying the enhancement is at least subject to reasonable
   dispute based on the uncontested and unrebutted information in the PSR,
   which was derived from investigative reports of law enforcement and thus
   could be properly found to be reliable. See United States v. Fuentes, 775 F.3d
   213, 220 (5th Cir. 2014); United States v. Vela, 927 F.2d 197, 201 (5th Cir.
   1991). Accordingly, Lopez has failed to meet his burden under the plain error
   standard of demonstrating that the assessment of the § 2D1.1(b)(12)
   enhancement was clear or obvious error. See Randall, 924 F.3d at 796.
            AFFIRMED.




                                           4